Title: General Orders, 9 July 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near Dobbs Ferry Monday July 9th 1781
                     Parole Providence
                     Countersigns Newport
                  Hartford.
                  For the day tomorrow
                  Brigadier General HuntingtonColonel SwiftFor Picquet  Major TrescotInspector—1st Connecticut brigadeThe Guards and Picquets in front and on the flanks of the army are not to suffer any person on any pretence whatsoever to pass them into Camp.
                  If any person appears at either of the abovementioned Guards or Picquets, on pretence of business he or she are to be detained and the Letter of verbal Message the person is charged with communicated at Head Quarters.
                  No Person whatsoever is to be allowed to pass out of Camp in front or on the Flanks of the Army without a pass from the Commander in Chief or the General officer of the day.
                  The Picquets No. 5, 6, 7, and 8 to be commanded by a Major-Who will post a Captain and thirty men at No. 5—a Sub. and twenty at No. 6. a Sub. and Twenty at No. 7. and a Captain and Thirty at No. 8 on the Left.
                  The Regiment on the left in the second Line will take post on the Hills in the rear of the Picquet No. 7. 
                  Colonel M Jackson, Lieutenant Colonel Brooks and Major Throop will repair immediately to WestPoint and take command in the Detachment under General McDougall.
                  Captain Hasfield White of the fifth Massachusett’s Regiment is appointed Deputy Waggon Master and is to be respected accordingly.
               